Case 2:21-cr-20098-BAF-KGA ECF No. 1, PagelD.1 Filed 02/10/21 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA, Case:2:21-cr-20098
Judge: Friedman, Bernard A.
Plaintiff, MJ: Altman, Kimberly G.

Filed: 02-10-2021 At 02:46 PM
INDI USA V EDWARD BARNETT (LG)

 

V.
Violations:
18 U.S.C. § 922(g)(1)
EDWARD BARNETT,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

Felon in Possession of a Firearm and Ammunition
18 U.S.C. § 922(g)(1)

On or about August 15, 2020, in the Eastern District of Michigan, and
elsewhere, defendant EDWARD BARNETT, knowing that he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed a firearm and ammunition, that is:

e One (1) Smith & Wesson, model SD40VE, .40 caliber, semi-
automatic pistol, bearing serial number: FCD5089, and

e Thirteen (13) rounds of .40 caliber ammunition,

 

 
Case 2:21-cr-20098-BAF-KGA ECF No. 1, PagelD.2 Filed 02/10/21 Page 2 of 4

said firearm and ammunition having previously traveled in interstate and/or foreign
commerce, in violation of Title 18, United States Code, Section 922(g)(1).
COUNT TWO
Felon in Possession of Ammunition
18 U.S.C. § 922(g)(1)

On or about August 15, 2020, in the Eastern District of Michigan, and
elsewhere, defendant EDWARD BARNETT, knowing that he had been previously
convicted of a crime punishable by imprisonment for a term exceeding one year,
knowingly possessed approximately fourteen (14) rounds of .40 caliber
ammunition, said ammunition having previously traveled in interstate and/or
foreign commerce, in violation of Title 18, United States Code, Section 922(g)(1).

FORFEITURE ALLEGATIONS
(18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

1. The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title
18, United States Code, Section 924(d) together with Title 28, United States Code,
Section 2461.

2. Upon being convicted of violating Title 18, United States Code,
Section 922, as set forth in this Indictment, the convicted defendant EDWARD
BARNETT shall forfeit to the United States any firearm or ammunition involved

in the offense, pursuant to Title 18, United States Code, Section 924(d)(1) together
 

Case 2:21-cr-20098-BAF-KGA ECF No. 1, PagelD.3 Filed 02/10/21 Page 3 of 4

with Title 28, United States Code, Section 2461(c), including but not limited to a
Smith & Wesson, model SD40VE, .40 caliber, semi-automatic pistol, bearing

serial number FCD5089, and 27 rounds of .40 caliber ammunition.

THIS IS A TRUE BILL

s/ Grand Jury Foreperson

 

GRAND JURY FOREPERSON

SAIMA S. MOHSIN
Acting United States Attorney

CRAIG WININGER
Chief, Violent & Organized Crime Unit

s/ Ranya Elzein

Ranya Elzein

Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

Phone: (313) 226-0213
Ranya.Elzein@usdoj.gov

OH 0090887

 

 

Dated: February 10, 2021
Case 2:21-cr-20098-BAF-KGA ECF No. 1, PagelD.4 Filed 02/10/21 Page 4 of 4

 

United States District Court Criminal Gase Gover Case:2:21-cr-20098
Eastern District of Michigan Judge: Friedman, Bernard A
MJ: Altman, Kimberly G.

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurate Filed: 02-1 0-2021 At 02:46 PM
IN ,
Compaiuy.. NDI USA V EDWARD BARNETT (LG)

 

 
  

 

U.S. v. Xavier Mathis
Case Number and Judge Unknown; Mathis Indictment filed
the same day as Barnett Indictment.

Companion

 

 

 

 

This may be a companion case based on LCrR 57.10(b)(4)':

 

 

 

 

Yes CINo AUSA’s Initials: “PE

 

Case Title: USA v. Edward Barnett
County where offense occurred: Wayne
Offense Type: Felony

Indictment — no prior complaint.

Superseding Case Information __

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

February 10, 2021 Ro = CZ __ Lo

Date | Ranya Elzein — CS if
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, Ml 48226
Ranya.Elzein@usdoj.gov
(313) 226-0213
Bar #: OH 0090887

 

 

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
